ORDER OF DISBARMENT
On December 12, 1979, the Disciplinary Board of the Supreme Court filed with the Supreme Court a judgment of conviction in the case of State v. Patrick M. McMahon. The judgment of conviction stated that on November 20, 1979, Patrick M. McMahon pleaded guilty to the crime of arson and was sentenced to imprisonment in the State Penitentiary for two years.
On December 27, 1979, the Supreme Court ordered that Patrick M. McMahon be immediately suspended from the practice of law under the provisions of Rule 13, NDRAppP, pending further recommendation from the Disciplinary Board of the Supreme Court.
On April 11, 1980, Patrick M. McMahon filed his affidavit with the Court consenting to the imposition of discipline by suspension or revocation of his Certificate of Admission to practice law before the courts of the State of North Dakota as the Supreme Court may direct.
IT IS ORDERED that Patrick M. McMahon, a member of the Bar of the State of North Dakota, is hereby disbarred from the practice of law in North Dakota and his Certificate of Admission to the Bar issued on July 12, 1963, is hereby revoked.
ERICKSTAD, C. J., and PAULSON, PEDERSON, SAND and VANDE WALLE, JJ., concur.